Citation Nr: 1720507	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid personality disorder (claimed as mood disorder).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel






INTRODUCTION

The Veteran had active Army service from March 2007 to October 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A February 2010 rating decision granted service connection for degenerative disc disease (DDD) of the lumbar spine and assigned an initial rating of 10 percent effective October 12, 2007.  The Veteran submitted a timely notice of disagreement in August 2010.  During the pendency of the appeal, a May 2013 rating decision assigned a staged rating of 20 percent for DDD of the lumbar spine, effective February 11, 2013, and a May 2013 statement of the case explained the basis for not granting a higher initial rating or a staged rating in excess of 20 percent.  However, there is no evidence in the record indicating that the Veteran perfected an appeal of the February 2010 rating decision as to this issue.  See 38 C.F.R. § 20.202 (2016).  Therefore, the issue of a higher rating for DDD of the lumbar spine is currently not on appeal.

Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran originally claimed entitlement to service connection for a mood disorder, evidence associated with the record includes diagnoses of additional psychiatric disorders.  In consideration of Clemons, the Board has thus characterized the claim on appeal more broadly, as shown on the title page.  


REMAND

In his July 2013 VA Form 9, the Veteran requested a Travel Board hearing before a Veterans Law Judge at a local VA office.  See 38 C.F.R. § 20.700 (2016).  A Travel Board hearing was scheduled for September 13, 2016, and letters were sent to the Veteran in July 2016 and August 2016 to notify him of the date and location of the hearing.  The Veteran failed to appear for the scheduled hearing.  However, review of the record reflects that in December 2016, the July 2016 and August 2016 hearing notification letters were returned to the RO as undeliverable.  Subsequently, in a letter from the RO to the Veteran, dated January 11, 2017, it was noted that a different address for the Veteran had since been discovered.  Thus, it remains unclear as to whether the Veteran was properly notified of the scheduled Travel Board hearing, and thus another effort should be made to schedule an additional hearing and provide notification to him at his current address.     

Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required in this case in order to schedule a hearing, with legally adequate notice of the date and time of the hearing sent to the Veteran's current address, so that he may provide evidence in support of his claim.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).  

In addition, the Board finds that additional development is required before the Veteran's claim on appeal is decided. 

The Veteran was provided VA examinations for mental disorders in January 2010 and February 2013.  The January 2010 examiner diagnosed the Veteran with paranoid personality disorder and opined that it was not caused by or a result of service-connected disability.  The examiner explained that it appeared the Veteran's personality disorder had preexisted military service and was likely caused by events preceding service.  

The February 2013 examiner diagnosed the Veteran with anxiety disorder not otherwise specified and personality disorder not otherwise specified with paranoid features.  As to the personality disorder diagnosis, the examiner opined that it is not a disability for which service connection may be granted because it is considered developmental in nature.  The examiner also stated that personality disorders are considered to preexist military service, as they are often traceable to adolescence or early adulthood.  In addition, the Veteran's depression and anxiety were characterized as caused by the personality disorder, rather than due to service-connected disabilities or active service.  Accordingly, the examiner concluded that it is less likely than not that the Veteran's identified psychiatric disorders are proximately due to or the result of his service-connected conditions.  The examiner did not provide an opinion regarding direct service connection.

The Board finds the VA examinations inadequate for deciding the Veteran's claim.  First, the examiners did not adequately consider the diagnoses or medical opinions documented in private treatment records submitted by the Veteran.  Specifically, February 2008 and October 2010 statements from S. G., a counselor, and a January 2012 statement from S. R., a licensed clinical social worker, reflect diagnoses of posttraumatic stress disorder (PTSD).  S. R. stated that the Veteran has a mood disorder due to chronic pain with mixed features and attributed the Veteran's psychiatric diagnoses at least in part to the Veteran's physical disabilities.  In addition, March 2008 treatment notes from Dr. L. M. reflect a diagnosis of panic attacks with agoraphobia and atypical anxiety disorder.  However, the VA examiners did adequately address these additional diagnoses or the opinion linking the Veteran's psychiatric disorders to his physical disabilities.  

The Board also notes that personality disorders are not acquired psychiatric disorders, but are considered congenital or developmental defects for which service connection may not be granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016).  VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.  In this case, the VA examiners did not address whether the Veteran's personality disorder was subject to a superimposed disease or injury, and if so, whether service connection was warranted for the resultant disability.  

Finally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.  

2.  Then, obtain a VA medical opinion from a psychiatrist to determine the nature and etiology of any current psychiatric disability.  The Veteran's claims file, including this remand, must be made available to and reviewed by the examiner.  

Based on the examination results and review of the record, the examiner should identify any and all diagnoses of psychiatric disabilities.  Once all diagnoses have been identified, the examiner should provide the following opinions:

(a)  Did the Veteran have a psychiatric disability, other than a personality disorder, that clearly and unmistakably existed prior to his active service?  If so, was any such preexisting disability clearly and unmistakably not aggravated by active service?

(b)  With regard to any diagnosed psychiatric disability, other than a personality disorder, that did not clearly and unmistakably exist prior to the Veteran's service, is it at least as likely as not (50 percent or greater probability) that the disability is related to active service?  

(c)  With regard to any diagnosed psychiatric disability, other than a personality disorder, that did not clearly and unmistakably exist prior to the Veteran's service, is it at least as likely as not (50 percent or greater probability) that the disability was caused or aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected disability?

(d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has an additional disability due to a disease or injury superimposed upon a diagnosed personality disorder as a result of his active service?  If so, identify the additional disability.

In providing the requested opinions, the examiner must specifically address the post-service private treatment records submitted by the Veteran, to include the February 2008 and October 2010 statements from S. G., the January 2012 statement from S. R., and the March 2008 treatment notes from Dr. L. M.  The examiner must also address the Veteran's lay statements regarding onset and continuity of symptomatology.

The rationale for all opinions expressed must be provided.    

3.  Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

5.  Then, after the supplemental statement of the case has been issued, schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board.  The AOJ should ascertain the Veteran's current address, and thereafter provide notice of the scheduled hearing to the Veteran at his current address of record, and document such notice in the claim file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




